Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of August 25, 2020 by and between FTAC Olympus Acquisition Corp., a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-241831 (the
“Registration Statement”) and related prospectus (the “Prospectus”) for the
initial public offering of the Company’s units (the “Units”), each of which
consists of one Class A ordinary share of the Company, par value $0.0001 per
share (the “Ordinary Shares”), and one-third of one warrant, each whole warrant
to purchase one Ordinary Share (such initial public offering hereinafter
referred to as the “Offering”), was declared effective by the U.S. Securities
and Exchange Commission on August 25, 2020; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Citigroup Global Markets Inc. and Cantor
Fitzgerald & Co. (“Representatives”) as representatives of the several
underwriters named therein (the “Underwriters”); and

 

WHEREAS, as described in the Registration Statement, $750,000,000 of the gross
proceeds of the Offering and sale of the Private Placement Units (as defined in
the Underwriting Agreement) (or $862,500,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located in the United States (the “Trust
Account”) for the benefit of the Company and the holders of the Company’s
Ordinary Shares included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
shareholders for whose benefit the Trustee shall hold the Property are referred
herein to as the “Public Shareholders,” and the Public Shareholders and the
Company together are referred to herein as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, $30,000,000, or up to
$36,750,000 if the Underwriters’ over-allotment option is exercised in full, of
the Property is attributable to deferred underwriting discounts and commissions
that may be payable by the Company to the Representatives upon the consummation
of the Business Combination (as defined below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee at
JPMorgan Chase Bank, N.A. (or at another U.S. chartered commercial bank with
consolidated assets of $100 billion or more) and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

  

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 185 days or less, or in money market funds meeting the conditions of
paragraphs (d)(2), (d)(3), (d)(4) and (d)(5) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder and the Trustee may
earn bank credits or other consideration;

 



 

 

 

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Promptly notify the Company and the Representatives of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by its Chief Executive Officer, President, Chief Financial Officer or Chairman
of the board of directors (the “Board”) or other authorized officer of the
Company (and in the case of Exhibit A, jointly signed by the Representatives),
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account, including any amounts representing interest earned on the
Trust Account, less interest previously released to, or reserved for use by, the
Company in an amount up to $100,000 to pay dissolution expenses (as applicable)
and less any other interest released to, or reserved for use by, the Company to
pay taxes as provided in this Agreement only as directed in the Termination
Letter and the other documents referred to therein, or (y) upon the date which
is the later of (1) 24 months after the closing of the Offering and (2) such
later date as may be approved by the Company’s shareholders in accordance with
the Company’s amended and restated memorandum and articles of association,, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including any amounts representing interest
earned on the Trust Account, less interest previously released to, or reserved
for use by, the Company in an amount up to $100,000 to pay dissolution expenses
(as applicable) and less any other interest released to, or reserved for use by,
the Company to pay taxes, shall be distributed to the Public Shareholders of
record as of such date. The Trustee agrees to serve as the paying agent of
record (“Paying Agent”) with respect to any distribution of Property that is to
be made to the Public Shareholders and, in its separate capacity as Paying
Agent, agrees to distribute such Property directly to the Company’s Public
Shareholders in accordance with the terms of this Agreement and the Company’s
amended and restated memorandum and articles of association in effect at the
time of such distribution;

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a
“Withdrawal Request”), withdraw from the Trust Account and distribute to the
Company interest in an amount up to $100,000 to pay dissolution expenses and any
interest to cover any tax obligation owed by the Company as a result of assets
of the Company or any taxes of the Company which amount shall be delivered
directly to the Company by electronic funds transfer or other method of prompt
payment. Any Withdrawal Request for a distribution to pay a tax shall be
accompanied by a copy of the tax bill from the State of Delaware for the Company
and a written statement from the principal financial officer of the Company
setting forth the actual amount payable. To the extent there is not sufficient
cash in the Trust Account to fulfill a Withdrawal Request, the Trustee shall
liquidate such assets held in the Trust Account as shall be designated by the
Company in writing to make such distribution, so long as there is no reduction
in the principal amount per share initially deposited in the Trust Account. The
Trustee acknowledges and agrees that no amount in excess of interest income
earned on the Property shall be payable from the Trust Account to the Company
pursuant to this Section 1(j). A Withdrawal Request shall constitute presumptive
evidence that the Company is entitled to said funds, and the Trustee shall have
no responsibility to look beyond said request; and

 



2

 

 

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute on behalf of the Company the amount requested by the
Company to be used to redeem Ordinary Shares from Public Shareholders properly
submitted in connection with a shareholder vote to approve an amendment to the
Company’s amended and restated memorandum and articles of association to modify
the substance or timing of the ability of Public Shareholders to seek redemption
in connection with an initial Business Combination or the Company’s obligation
to redeem 100% of its public Ordinary Shares if the Company has not consummated
an initial Business Combination within such time as is described in Section 1(i)
of this Agreement. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to distribute said
funds, and the Trustee shall have no responsibility to look beyond said request;
and

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i) through 1(k) above.

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, President, Chief Executive Officer or Chief
Financial Officer. In addition, except with respect to its duties under Sections
1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled to rely on, and shall
be protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;

 

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), the Trustee shall notify the Company in
writing of such claim (hereinafter referred to as the “Indemnified Claim”). The
Trustee shall have the right to conduct and manage the defense against such
Indemnified Claim; provided that the Trustee shall obtain the consent of the
Company with respect to the selection of counsel, which consent shall not be
unreasonably withheld. The Trustee shall not agree to settle any Indemnified
Claim without the prior written consent of the Company, which such consent shall
not be unreasonably withheld. The Company may participate in such action with
its own counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee and transaction processing
fee, which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until the Business Combination is consummated. The Company shall
pay the Trustee the initial acceptance fee and the first annual administration
fee at the consummation of the Offering. The Company shall not be responsible
for any other fees or charges of the Trustee except as set forth in this Section
2(c) and as may be provided in Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s shareholders regarding a
merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination involving the Company and one or more businesses (a
“Business Combination”), provide to the Trustee an affidavit or certificate of
the inspector of elections for the general meeting verifying the vote of such
shareholders regarding such Business Combination;

 

(e) Provide the Representatives with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement;

 

(g) Within four (4) business days after the Underwriters exercise the
over-allotment option (or any portion thereof) or such over-allotment expires,
provide the Trustee with a notice in writing of the total amount of the Deferred
Discount due with respect to such exercise, which shall be up to $36,750,000;
and

 



3

 

 

(h) Unless otherwise agreed between the Company and the Representatives, ensure
that any Instruction Letter (as defined in Exhibit A) delivered in connection
with a Termination Letter in the form of Exhibit A expressly provides that the
Deferred Discount is paid directly to the account or accounts directed by the
Representatives on behalf of the Underwriters prior to any transfer of the funds
held in the Trust Account to the Company or any other person.

  

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

  

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, tax obligations, except
pursuant to Section 1(j) hereof; or

 

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) and 1(k) hereof.

 



4

 

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except as set forth in
Section 2(b).

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Section
1(i), 1(j) and 1(k) hereof (which may not be modified, amended or deleted
without the affirmative vote of sixty five percent (65%) of the then outstanding
Ordinary Shares and Class B ordinary shares, par value $0.0001 per share, of the
Company voting together as a single class; provided that no such amendment will
affect any Public Shareholder who has elected to redeem his, her or its Ordinary
Shares in connection with a shareholder vote to amend this Agreement), this
Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 



5

 

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission or electronic
mail:

  

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

Fax No.: (212) 509-5150

 

if to the Company, to:

 

FTAC Olympus Acquisition Corp.

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

Attn: Douglas Listman

 

in each case, with copies to:

 

Ledgewood

2001 Market Street, Suite 3400

Philadelphia, Pennsylvania 19103

Attn: Mark Rosenstein

Email: mrosenstein@ledgewood.com

Fax No.: (215) 735-2513

 

if to the Representatives, to:

 

Citigroup Global Markets Inc.

88 Greenwich Street

New York, NY 10013

Attn: General Counsel

Fax No.: (646) 291-1469

and

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attn: General Counsel

 

and

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attn: Stuart Neuhauser, Esq.

Email: sneuhauser@egsllp.com

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 



6

 

 

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that
Citigroup Global Markets Inc. and Cantor Fitzgerald & Co., on behalf of the
Underwriters, are third party beneficiaries of this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows] 

 

7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  Continental Stock Transfer & Trust Company, as Trustee  

 

    By: /s/ Francis Wolf     Name: Francis Wolf     Title: Vice President

 

  FTAC Olympus Acquisition Corp.           By: /s/ Ryan M. Gilbert     Name:
Ryan M. Gilbert     Title: President and Chief Executive Officer

 

[Signature Page to the FTAC Olympus Investment Management Trust Agreement]

 

 

 

 

SCHEDULE A

 

Fee Item   Time and method of payment   Amount   Initial acceptance fee  
Initial closing of IPO by wire transfer   $ 3,500.00   Annual fee   First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check   $ 10,000.00   Transaction
processing fee for disbursements to Company under Section 1   Billed to Company
following disbursement made to Company under Section 1   $ 250.00   Paying Agent
services as required pursuant to Section 1   Billed to Company upon delivery of
service pursuant to Section 1     Prevailing rates  

 

Sch A-1

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account  - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
FTAC Olympus Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [---------] (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement with (“Target
Business”) to consummate a business combination with Target Business (“Business
Combination”) on or about [insert date]. The Company shall notify you at least
seventy-two (72) hours in advance of the actual date of the consummation of the
Business Combination (“Consummation Date”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into the trust operating account at JPMorgan Chase Bank, N.A. so that,
on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date (including as directed to it by the
Representatives on behalf of the Underwriters (with respect to the Deferred
Discount)). It is acknowledged and agreed that while the funds are on deposit in
the trust operating account at JPMorgan Chase Bank, N.A. awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate by the Chief Executive Officer or President, which
verifies that the Business Combination has been approved by a vote of the
Company’s shareholders, if a vote is held, and (b) a joint written instruction
signed by the Company and the Representatives with respect to the transfer of
the funds held in the Trust Account, including payment of the Deferred Discount
to the Representatives from the Trust Account (the “Instruction Letter”). You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the Notification and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company in writing of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and be distributed after the Consummation Date to the Company.
Upon the distribution of all the funds from the Trust Account, your obligations
under the Trust Agreement shall be terminated.

 



A-1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

  Very truly yours,     FTAC Olympus Acquisition Corp.       By:       Name:    
  Title:  

 

AGREED TO AND   ACKNOWLEDGED BY       Citigroup Global Markets Inc.         By:
                      

 

Cantor Fitzgerald & Co.

        By:            

 

A-2

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account -  Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
FTAC Olympus Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [----------] (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a business combination
with a Target Business within the time frame specified in Section 1(i) of the
Trust Agreement. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into the trust operating account at JPMorgan Chase Bank, N.A. to await
distribution to the Public Shareholders. The Company has selected [___], 202_,
as the effective date for the purpose of determining when the Public
Shareholders will be entitled to receive their share of the liquidation
proceeds. In your capacity as Paying Agent, we hereby direct you to distribute
said funds directly to the Company’s Public Shareholders in accordance with the
terms of the Trust Agreement and the amended and restated memorandum and
articles of association of the Company as in effect at the time of such
distribution. Upon the distribution of all funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated, except to the extent
otherwise provided in Section 1(j) of the Trust Agreement.

 

  Very truly yours,     FTAC Olympus Acquisition Corp.       By:       Name:    
Title:

 

cc:Citigroup Global Markets Inc.

Cantor Fitzgerald & Co.

 

B-1

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account  - Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
FTAC Olympus Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [-----] (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $____ of the interest income
earned on the Property as of the date hereof. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement] [in connection with its dissolution [upon
the expiration of the 24 month period following completion of the Offering]]. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,     FTAC Olympus Acquisition Corp.       By:       Name:    
Title:

 

cc:Citigroup Global Markets Inc.

Cantor Fitzgerald & Co.

 



C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

 

  Re: Trust Account Shareholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
FTAC Olympus Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of [--------] (“Trust Agreement”), the
Company hereby requests that you liquidate sufficient amounts from the trust
account and deliver to the redeeming Public Shareholders of the Company $____ of
the principal and interest income earned on the Property as of the date hereof
to a segregated account held by you on behalf of the Beneficiaries. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to pay its Public Shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association to modify the substance or timing of the
Company’s obligation to redeem 100% of its public Ordinary Shares if the Company
has not consummated an initial Business Combination within such time as is
described in Section 1(i) of the Trust Agreement. As such, you are hereby
directed and authorized to transfer (via wire transfer) such funds promptly upon
your receipt of this letter to a segregated account held by you on behalf of the
Beneficiaries.

 

  Very truly yours,       FTAC Olympus Acquisition Corp.       By:       Name:  
    Title:  

 

cc:Citigroup Global Markets Inc.

Cantor Fitzgerald & Co.  

 

 

D-1



 

 